Citation Nr: 0532855	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  96-44 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a back disorder, 
including as secondary to service-connected bilateral flat 
feet. 

2.  Entitlement to service connection for schizophrenia.

3.  Entitlement to a compensable evaluation for service-
connected bilateral flat feet.

4.  Entitlement to service connection for bronchitis.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from April 1977 to April 1978. 

In rating decisions dated in October 1994 and April 1995, the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, declined to reopen a previously 
disallowed claim for service connection of a back disorder, 
denied service connection for schizophrenia, and denied a 
compensable evaluation for service-connected bilateral pes 
planus.  In the December 1995 Statement of the Case, the RO 
divided the back issue into separate issues of entitlement to 
service connection for a back disorder as secondary to 
service-connected flat feet and whether new and material 
evidence had been submitted to reopen a claim for service 
connection of a back disorder on a direct basis.  The veteran 
perfected an appeal on all four issues to the Board. 

In September 1997, the Board remanded this case to the RO for 
clarification of the veteran's request for a hearing.  In May 
1998, the Board remanded this case again to the RO to cure a 
procedural defect (failure to furnish the veteran a 
Supplemental Statement of the Case (SSOC) in accordance with 
the provisions of 38 C.F.R. § 19.31 where additional 
pertinent evidence was received after the most recent SSOC 
had been issued).  In April 1999, the Board reopened the 
veteran's claim for service connection of a back disorder on 
a direct basis, but denied the veteran's claims for service 
connection of a back disorder (on both a direct basis and as 
secondary to the service-connected bilateral pes planus) and 
schizophrenia as not well-grounded.  In addition, the Board 
remanded the veteran's claim for an increased rating for the 
foot disability to the RO for additional development.  

The veteran gave notice of appeal of the April 1999 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In April and August 2000, the veteran 
through counsel and the Secretary of VA advanced certain 
arguments in their respective briefs.  In an Order dated 
January 30, 2001, the Court noted that in light of the recent 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (VCAA), which 
eliminated the requirement that a claimant submit a well-
grounded claim, the Board should be provided an opportunity 
to readjudicate the claims with consideration of the new 
statutory requirements under the VCAA.  Accordingly, the 
Court vacated the Board's decision and remanded the matter 
for readjudication consistent with the Order. 

In July 2001, the Board in turn remanded the claims to the RO 
for action pursuant to the Court Order as well as for 
additional development.  In the interim, the veteran 
filed claims of entitlement to service connection of 
bronchitis and a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU), 
both of which the RO denied in an August 2003 rating 
decision.  The veteran perfected an appeal on these two 
issues to the Board.  Upon the RO's completion of the July 
2001 requested development, the veteran's case was returned 
to the Board.  

The record reflects that the veteran underwent a VA 
examination in connection with his back claim in June 2004, 
during which by the very nature of the veteran's claim 
included an examination of the veteran's feet.  The RO did 
not issue a SSOC addressing this additional evidence 
associated with the claims file since the most recent SSOC 
(May 2004) with respect to the foot claim.  The Board 
observes that the clinical findings noted in the June 2004 VA 
examination report are cumulative of examination findings 
previously considered by the RO and which formed the basis 
for the disability rating the RO assigned.  Accordingly, the 
Board finds no basis for remanding the foot claim to the RO 
for issuance of an SSOC.  38 C.F.R. §§ 19.9, 19.31, 19.37 
(2005). 

FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claims, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The competent medical evidence of record shows no 
currently diagnosed chronic low back disorder related to the 
veteran's service and shows that the veteran's reported low 
back pain is not caused or aggravated by his service-
connected bilateral pes planus.

3.  There is competent medical evidence of record that shows 
that any currently diagnosed psychiatric or psychological 
disorder is not related to the veteran's service.

4.  The veteran's bilateral foot disability is manifested by 
mild pes planus and subjective complaints of pain with 
callosities of the toes and heels in the nature of 
hyperkeratotic lesions, absent a weight-bearing line over or 
medial to the great toe, inward bowing of the tendo Achillis, 
and demonstrable pain and swelling on manipulation and use of 
the feet.

5.  The medical evidence of record shows that bronchitis was 
not identified in service, and there is no competent medical 
evidence of record that otherwise shows that the veteran's 
recurrent bouts of bronchitis are related to his service.  

6.  The veteran fails to meet the percentage criteria for a 
total disability rating based on individual unemployability 
due to his service-connected disability; there is no 
competent evidence of record that shows that the veteran is 
otherwise unemployable by reason of his service-connected 
disability.




CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated during 
active service; nor is it proximately due to or the result of 
service-connected bilateral flat feet.  38 U.S.C.A. §§ 1131, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.310(a) (2005).  

2.  Schizophrenia was not incurred in or aggravated by active 
service; nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1131, 1112, 1113, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2005).

3.  The schedular criteria for a compensable evaluation for 
service-connected bilateral flat feet have not been met or 
approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.40-4.46, 
4.59, 4.71a, Diagnostic Code 5276 (2005).

4.  Bronchitis was not incurred in or aggravated by active 
service.  38 U.S.C.A.     §§ 1131, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2005).

5.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.341(a), 
4.1, 4.15, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.        Board Remands and VCAA

Pursuant to the September 1997, May 1998, and April 1999 
Remands, clarification of the veteran's request for a hearing 
occurred, the July 1998 SSOC was issued, and the veteran was 
afforded an August 1999 foot VA examination (which addressed 
pertinent medical questions raised by the Board). 

Pursuant to the July 2001 Remand, in correspondence dated in 
November 2001, June 2003, and October 2003, the RO advised 
the veteran of VA's duties under the VCAA and the delegation 
of responsibility between VA and the veteran in procuring the 
evidence relevant to all of the appealed claims, including 
which portion of the information and evidence necessary to 
substantiate his claims was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005) (redefining the obligations of VA with respect to the 
duty to assist and including an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits); 38 C.F.R. § 3.159 
(2005); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The November 2001 VCAA notice advised the veteran of what the 
evidence must show to establish entitlement to service-
connected compensation benefits with respect to the low back 
and schizophrenia claims.  The June 2003 VCAA notice advised 
the veteran of what the evidence must show to establish 
entitlement to service-connected compensation benefits with 
respect to the bronchitis claim as well as what the evidence 
must show to establish entitlement to individual 
unemployability benefits.  The October 2003 VCAA notice 
advised the veteran of what the evidence must show to 
establish entitlement to a compensable evaluation for his 
service-connected bilateral foot disorder. 

During the course of this appeal, the Court handed down 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  In Pelegrini II, the Court reaffirmed that the enhanced 
duty to notify provisions under the VCAA should be met prior 
to an initial unfavorable AOJ decision on the claim.  In the 
instant appeal, the Board notes that the initial unfavorable 
rating decisions on the low back, schizophrenia, and 
bilateral foot claims were rendered prior to the enactment of 
the VCAA; therefore, it was impossible for VA to provide 
notice pursuant to the enhanced duty to notify provisions of 
the VCAA prior to the initial AOJ decisions.  Nevertheless, 
these claims were reconsidered again by a Decision Review 
Officer in May 2004 and May 2005 and the SSOCs were provided 
to the veteran.  Also, the Board notes that the notice was 
provided by the RO prior to the most recent transfer and 
certification of the veteran's case to the Board.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  

The Board acknowledges that the November 2001, June 2003, and 
October 2003 VCAA notices contained no specific request for 
the veteran to provide any evidence in the veteran's 
possession that pertained to the claims or something to the 
effect that the veteran give VA everything he had that 
pertained to his claims.  38 C.F.R. § 3.159(b)(1) (2005).  A 
complying notice, however, need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The RO asked 
the veteran for all the information and evidence necessary to 
substantiate his claims-that is, evidence of the type that 
should be considered by VA in assessing his claims.  A 
generalized request for any other evidence pertaining to the 
claims would have been superfluous and unlikely to lead to 
the submission of additional pertinent evidence.  Therefore, 
it can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notices did not harm the veteran, and it 
would be legally proper to render a decision in the case 
without further notice under the regulation.  Id. 

Pursuant to the July 2001 Remand, the RO requested treatment 
records dating from January 1980 (the earliest date in which 
the veteran indicated he received treatment from the St. 
Louis VA Medical Center (MC)) to May 1988 as well as current 
treatment records dating from January 1998 to present.  
Available records were forwarded in June 2003.  The veteran's 
representative submitted records from the Social Security 
Administration (SSA) which contained the veteran's favorable 
disability determination and the underlying medical records 
upon which the decision was based.  Lastly, the RO afforded 
the veteran orthopedic and psychiatric examinations in May 
and June 2004 and obtained medical nexus opinions on the 
etiology of any low back and mental disorders found on 
examination.  

Based on the foregoing, the Board finds that the RO complied 
with the Board's September 1997, May 1998, and April 1999, 
and July 2001 Remands.  Stegall v. West, 11 Vet. App. 268, 
271 (1998).  

The Board also finds that VA's enhanced duty to notify under 
the VCAA has been met.  In addition to the November 2001, 
June 2003, and October 2003 VCAA notices described above, the 
Board notes that copies of the October 1994 rating decision, 
December 1994 SOC, April 1995 SOC, April 1995 rating 
decision, May 1995 SSOC, May 1995 rating decision, September 
1995 rating decision, October 1995 rating decision, December 
1995 SOC, September 1996 rating decision, September 1996 
SSOC, March 1997 SSOC, July 1998 SSOC, August 2003 rating 
decision, May 2004 SSOC, May 2004 SOC, and May 2005 SSOC, 
provided to the veteran, included a discussion of the facts 
of the claims, notification of the bases of the decisions, 
and a summary of the evidence used to reach the decisions.  
The SOCs and SSOCs provided the veteran with notice of all 
the laws and regulations pertinent to his claims, including 
the law and implementing regulations of the VCAA.  Therefore, 
the Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

By virtue of the Board's September 1997, May 1998, and April 
1999, and July 2001
Remands together with earlier efforts by the RO to obtain all 
pertinent evidence (e.g., VA treatment records dated from May 
1988 to January 1998, VA examinations, and testimony from the 
October 1996 RO local hearing), the Board finds that 
satisfactory efforts to ensure that all relevant evidence has 
been associated with the claims files have been made.  The 
veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal that needs to be obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Accordingly, the Board will proceed 
with appellate review.
 




II.	Service Connection for a Back Disorder

Evidence

The service medical records showed no complaints or findings 
of a back disorder during service.  The February 1978 
separation examination report showed that the veteran's spine 
was clinically evaluated as normal.  

Personnel records indicated that the veteran served in 
Germany and that his military occupational specialty was an 
infantryman. 

A June 1978 VA examination report showed that the veteran 
reported that he had back trouble in Indiana [service medical 
records indicated that he was in Ft. Benjamin Harrison, 
Indiana at least in July 1977].  He currently complained of 
back discomfort.  The examiner noted that an examination of 
the back revealed a normal vertebral column and alignment 
without spasm or edema.  The veteran had normal range of 
motion.  The Lasegue sign and straight leg raising sign were 
negative bilaterally.  The veteran walked on his heels and 
toes without difficulty and he squatted without difficulty.  
There was no measurable atrophy or hypertrophy of either 
thigh or calf musculatures.  A June 1978 radiographic report 
noted that x-rays of the thoracic spine revealed no evidence 
of fracture, dislocation, or other bone pathology.  The 
intervertebral spaces were preserved and the pedicles were 
intact.  The examiner noted that there was no general medical 
diagnosis. 
 
In the veteran's original application for compensation 
benefits for a back disorder (filed in May 1979), he reported 
that he sustained a back sprain in March 1979.  

VA treatment records dated from January 1985 to January 2004 
included a May 1988 VA discharge summary that noted that the 
veteran was in a car accident in 1982.  It was noted that the 
veteran sustained an unknown injury.  A November 1988 record 
noted that the veteran complained of a low back ache and that 
he was in a wheel chair.  The diagnosis provided was diffuse 
back pain etiology unknown.  
An August 1993 record noted that an examination of the 
lumbosacral spine was unremarkable.  Records dated in August 
1993 and June 1994 noted that x-rays revealed mild 
levoscoliosis and sacralization of the transverse process of 
the fifth lumbar vertebral body.  

In an August 1994 statement, the veteran claimed that his 
foot disorder caused strain on his back due to the way that 
he had to walk on account of his feet.  

A private treatment record received in October 1994 noted 
that the veteran complained of a low back ache.  The examiner 
noted that the veteran should be limited to light work and 
that he should not lift any item heavier than five pounds. 

A VA treatment record dated in October 1994 noted an 
assessment of low back pain. 

A November 1995 private treatment record from Dr. S.B. noted 
that the veteran was seen in his office in November 1995 for 
an injury he sustained to his lower back in a slip and fall 
at work in a restaurant in July 1995.  He was treated at 
Jewish Hospital.  It was noted that the veteran was 
terminated from his job following this injury and that he was 
not currently working.  Dr. S.B. noted that an examination of 
the veteran's lower back revealed a normal lumbar curve 
without scoliosis.  He had a normal gait.  There was 
tenderness to palpation over the lower back that was 
localized from the level of L2 to L5.  No palpable muscle 
spasm was noted and there was no point tenderness over the 
sciatic notches.  Dr. S.B. noted a final impression of 
lumbosacral strain.  Records from Jewish Hospital dated in 
July 1995 noted that the veteran was seen in the emergency 
room for a slip and fall in which he sustained several 
injuries.  His complaints included back pain.  

A November 1995 VA treatment record noted that the veteran 
reported that he pulled his back while lifting last night.  
The diagnostic impression was musculoskeletal strain. 

In an October 1996 statement, the veteran reported for the 
first time that he fell off an "APC" truck during service.  
He added that he aggravated his back when he slipped and fell 
at work in July 1995.  At the October 1996 RO hearing, the 
veteran testified that "the guy told [him] that due to [his] 
legs it messed [his] back up."  He testified that he slipped 
off an "APC" track on a tank and fell on the ground and 
fractured his back in service.  

A November 1996 VA radiographic report noted that x-rays of 
the lumbosacral spine revealed minimal kyphosis centered at 
L3-L4 and mild scoliosis of the lumbar spine with convexity 
to the left centered at L3-L4.  There was no evidence of a 
fracture or dislocation.  The impression was kyphoscoliosis 
of the lumbar spine.  

A November 1996 VA spine examination report showed that the 
veteran reported that he had had low back pain since April 
1978, when he fell off a military vehicle and landed on his 
back.  He indicated that x-rays at that time showed a curve 
in his spine.  The examiner noted that the veteran's back was 
tender all over including his ribs and the musculature in the 
back as well as on the spine which the examiner noted was an 
inconsistent finding and was of unknown significance.  The 
examiner provided a diagnosis of back pain by history.  

A December 1996 VA treatment record showed that the veteran 
complained of back pain.  The physical examination revealed 
mild paraspinal muscle tenderness.  The examiner noted a 
diagnostic impression of chronic musculoskeletal low back 
pain.  
A November 2001 VA radiology report noted that x-rays 
revealed a normally aligned lumbar spine.  There was mild 
degenerative end plate spurring, including posterior 
osteophyte formation seen at the L4-L5 level.  There was no 
disc space narrowing or vertebral collapse noted.  The 
pedicles and transverse processes of the lumbar spine were 
intact.  There was some sacralization of L5.  The radiologist 
diagnosed mild degenerative changes as described.  

Records from SSA included a December 2001 report from 
clinical neurologist Dr. P.H., in which he noted that there 
was no evidence of any "neurological back disorder."

A May 2004 VA spine examination record noted that the 
examiner reviewed the veteran's claims file.  The examiner 
discussed the veteran's service medical records and pertinent 
findings from post-treatment medical records.  The examiner 
reported that the physical examination revealed a positive 
Waddell test.  The examiner noted findings from the 
radiograph report on x-rays of the spine in May 2004, which 
revealed mild degenerative scoliosis towards the left.  The 
report showed that the radiologist noted impressions of mild 
degenerative disc disease, mild degenerative scoliosis 
towards the left, and no acute bony abnormality.  The VA 
examiner diagnosed positive Waddell testing.  The examiner 
commented that due to the positive Waddell test, it suggested 
that the complaints of back pain were amplified by the 
veteran and it made it difficult to determine a diagnosis.  
The examiner opined that it was less likely as not that the 
veteran's complaints of pes planus had caused his low back 
pain as he had positive Waddell testing, which was suggestive 
of amplification of complaints, so it was not possible to 
determine if the veteran had back pain.  

In a July 2004 follow-up report, the examiner reiterated that 
positive Waddell testing indicated that there was 
amplification of the veteran's back complaints.  The examiner 
therefore noted that it was less likely as not that the 
veteran's complaints of low back pain-since he had no 
history of back problems in the military and no documented 
complaints until 1996-were caused by or aggravated by his 
military experience.  The examiner noted that it was less 
likely as not that the service-connected pes planus caused 
the back disability to be more severe as the veteran had a 
positive Waddell test, which suggested that he had 
amplification of complaints, and therefore, it was impossible 
to make a determination if there was true low back pain.  The 
examiner maintained that the changes noted in the May 2004 
radiographic report were all part of the aging process and it 
was less likely as not that the changes were related to the 
veteran's military service. 

At the July 2005 videoconference hearing, the veteran 
testified that he injured his back in service and he went to 
sick call, but "they never wrote it up" and "they never 
let [him] follow up."  He claimed that he sought treatment 
for his back within one year of his discharge from service at 
the John Cochran VA facility.

Analysis

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  Service connection may also be established 
on a secondary basis for a disability that is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2005).  

The medical evidence of record does not show that the veteran 
is currently diagnosed with an underlying chronic low back 
disorder in connection with his complaints of low back pain 
notwithstanding earlier assessments of lumbosacral and 
musculoskeletal strain associated with a slip and fall and 
lifting injury in 1995. Generally, without a pathology to 
which the veteran's low back pain can be attributed, there is 
no basis to find a disability for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999) (providing that "pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted"), appeal dismissed in 
part, and vacated and remanded in part sub nom. Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

The Board, however, is cognizant that x-rays of the veteran's 
lumbosacral spine are primarily significant for findings of 
sacralization of the transverse process of the fifth lumbar 
vertebral body, kyphoscoliosis of the lumbar spine, and mild 
degenerative disc disease.  The service medical records show 
no complaints or findings referable to a low back disorder 
during service, and there is also no radiographic evidence of 
the foregoing x-ray findings noted in service.  The veteran 
is documented as complaining of back discomfort within a year 
of his discharge from service, but the June 1978 VA 
examination report shows that no underlying back disorder was 
diagnosed at that time much less a back disorder subject to 
presumptive service connection.  

In the opinion of the May 2004 VA examiner, the changes noted 
in the May 2004 radiographic report on the veteran's 
lumbosacral spine are all part of the aging process.  In 
addition, the VA examiner concluded that there was no current 
low back disorder related to an incident of the veteran's 
service, and he determined that it was less likely as not 
that the veteran's service-connected pes planus either caused 
or aggravated his complained of low back pain.  The VA 
examiner's opinion is based on a review of the veteran's 
claims file and examination of the veteran.  Also, the VA 
examiner's opinions is supported by a rationale and found to 
be persuasive when considered with the rest of the evidence 
of record.  There is no competent medical opinion to the 
contrary.  While the veteran is competent to describe his 
symptoms, he does not possess the requisite medical expertise 
needed to render either a diagnosis or a competent opinion 
regarding medical causation.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Thus, in the absence of medical evidence showing 
that a low back disorder is identified in service or 
competent medical evidence showing that a currently diagnosed 
chronic low back disorder is related to the veteran's service 
or that the veteran's reported low back pain is caused or 
aggravated by his pes planus, service connection for a back 
disorder, including as secondary to service-connected 
bilateral flat feet is not warranted. 

As the preponderance of the evidence is against the claim, 
the "benefit of the doubt" doctrine is not applicable.  38 
U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.	Service Connection for Schizophrenia

Evidence 

Service medical records noted no complaints or findings 
referable to schizophrenia during service.  A February 1978 
record entry showed that the veteran was seen in a clinic in 
Kirchgeons, Germany in late January 1978 and early February 
1978 for foot complaints at which time a service examiner 
finally noted that no abnormalities were demonstrated on 
examination that should cause as severe a pain as the veteran 
described.  The service examiner then noted that he suspected 
"a great deal of psychological overlay."  A March 1978 
report on a mental status evaluation noted that there was no 
significant mental illness.  

The DD Form 214 noted that the veteran was separated from 
service on account of failure to maintain acceptable 
standards for retention.  

A June 1978 VA examination report showed that the examiner 
noted that the veteran seemed "extremely slow mentally."  
The examiner noted that there was no general medical 
diagnosis. 
 
VA treatment records dated from January 1985 to January 2004 
included a discharge summary that showed that the veteran was 
hospitalized in May 1988 for a psychiatric evaluation 
following a friend's report that the veteran had suicidal 
ideations.  The veteran reported at that time that he had 
heard voices for the past 10 years.  He further reported that 
he had seen a psychiatrist and that he had been on Haldol and 
Prolixin for the past five to six years.  The examiner 
provided diagnoses of adjustment disorder on Axis I and 
personality disorder mixed type on Axis II.  A treatment 
record noted that the veteran was hospitalized in November 
1988.  The diagnoses noted were rule out personality disorder 
and atypical psychosis.  

In a February 1989 statement from the veteran, he essentially 
claimed that he was  an immature and mentally challenged 
person. 

In a March 1989 letter, D.W., M.A. reported that the veteran 
had been a client of Hopewell Center since January 1985, at 
which time the veteran complained of suicidal ideations, 
loneliness, depression, and flash backs.  D.W. related that 
after a psychiatric evaluation in February 1985, the veteran 
was given a preliminary diagnosis of schizoaffective 
disorder.  D.W. indicated that the veteran currently retained 
this diagnosis and that he was currently being treated with 
Elavil, Haldol, and Cogentin.  

An August 1994 VA report of hospitalization noted a discharge 
diagnosis of delusional disorder not otherwise specified, 
rule out schizophrenia undifferentiated type, crack cocaine 
abuse, and alcohol abuse.  A September 1994 treatment record 
noted a diagnosis of one-year history of schizophrenia.

In the March 1995 Notice of Disagreement, the veteran 
reported that his schizophrenia first appeared in service and 
that he was first treated for this disorder at the St. Louis 
VAMC in 1980.  

A March 1995 VA treatment report of hospitalization showed 
that the examiner provided discharge diagnoses of psychosis, 
not otherwise specified, in remission, alcohol abuse, and 
cocaine abuse.  Another VA record noted a dual diagnosis on 
Axis I of schizophrenia and alcohol and drug abuse.  

A November 1996 VA examination report showed that the veteran 
reported that he had heard voices ever since he was in the 
military.  

A VA discharge summary of a hospitalization in December 1996 
noted discharge diagnoses of schizophrenia, continuous 
alcohol abuse, and continuous cocaine abuse.  A March 1997 VA 
treatment record described an episode in which the examiner 
indicated that the veteran was malingering.  A VA discharge 
summary of a hospitalization in June 1997 noted discharge 
diagnoses of alcohol dependence, cocaine dependence, 
psychosis, rule out drug induced psychosis, and rule out 
schizophrenia.  A VA discharge summary of a hospitalization 
in December 1997 noted discharge diagnoses of cannabis 
dependence, alcohol dependence, and schizophrenia, by 
history, versus psychotic disorder not otherwise specified by 
history.  

In a September 2001 neuropsychiatric evaluation, Dr. J.R. 
provided a diagnosis of malingering on Axis I. 

A November 2001 VA treatment record noted rule out 
schizophreniform disorder, rule out drug induced paranoid 
disorder, and drug abuse by history.  

Records from SSA included a December 2001 report from 
clinical neurologist Dr. P.H. in which he noted that the 
veteran presented at his office complaining of hearing 
voices.  Dr. P.H. noted that the veteran should be seen by a 
psychiatrist.  Dr. P.H. provided an impression of suspected 
psychotic phase schizophrenia, with active auditory 
hallucinations and active response to the hallucinations.  

A February 2002 VA treatment record noted a diagnosis of 
schizophrenia by Dr. M.P.  Thereafter, VA treatment records 
showed that the veteran was followed by Dr. M.P. for 
schizophrenia.  

A May 2004 VA mental examination record showed that the 
examiner (Dr. J.M.) reviewed the veteran's claims file and 
"e-file."  The examiner discussed the veteran's service 
medical records and pertinent findings from post-treatment 
medical records.  The examiner noted that the veteran 
reported that he had heard voices throughout service but he 
never reported on them.  The examiner indicated that the 
veteran continued to report on hearing voices and other 
psychotic symptoms were elicited, therefore the current 
diagnosis was psychotic disorder not otherwise specified.  
The examiner maintained that the veteran did not present with 
a typical DSM IV [DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994)] pattern of schizophrenia.  The 
examiner indicated that the veteran did not especially appear 
to have any negative symptoms and it was difficult from the 
record and from the veteran's report to trace his 
deterioration of functioning.  The examiner observed that 
looking back at the available civilian medical records, the 
veteran's appearance of psychotic symptoms appeared to be 
always in the presence of substance use.  The examiner 
emphasized that the veteran's service medical records showed 
no psychiatric or psychological diagnoses, nor any evidence 
of behavior indicative of an emerging mental disorder during 
the time of his service.  The examiner therefore concluded 
that "it is more likely than not that any present mental 
diagnosis or psychological disorder cannot be attributed to 
the veteran's claim of service connection for 
schizophrenia."  The examiner added that there was no 
substantiation whatsoever in the veteran's service records of 
any psychological problem or that he was hearing voices in 
service.  The examiner provided a diagnosis of psychotic 
disorder, not otherwise specified, and polysubstance 
dependence (alcohol and cocaine) by history and in remission 
by self report.  

At the July 2005 videoconference hearing, the veteran 
testified that he was first told by a physician that he had 
schizophrenia when he was stationed in Germany.  


Analysis

The medical evidence of record shows that at various times 
the veteran has either been diagnosed with or suspected of 
having the following disorders:  adjustment disorder, 
personality disorder mixed type, schizoaffective disorder, 
delusional disorder not otherwise specified, schizophreniform 
disorder, malingering, drug induced psychosis, schizophrenia, 
and psychotic disorder not otherwise specified.
VA treatment records show that the veteran has been followed 
for schizophrenia by Dr. M.P.  In the opinion of the May 2004 
VA examiner, however, the veteran does not present with a 
typical pattern of schizophrenia; rather, the VA examiner 
contended that the veteran suffered from a psychotic 
disorder.  Thus, the record is in conflict as to whether the 
veteran currently suffers from the disorder, schizophrenia, 
he seeks to service connect.  

In any event, the VA examiner concluded that it was more 
likely than not that the veteran's current psychological 
disorder was not related to his military service.  
The VA examiner's opinion is based on a review of the 
veteran's claims file and examination of the veteran and is 
supported by a rationale.  Also, the VA examiner's opinion is 
found to be persuasive given that no complaints or findings 
of a psychiatric or psychological disorder are documented in 
the service medical records, including the March 1978 mental 
status evaluation, or documented within one-year of the 
veteran's discharge from service.  The VA examiner determined 
that the veteran's service medical records revealed no 
evidence of behavior indicative of an emerging mental 
disorder during service despite statements from the veteran 
that he had heard voices in his head since he was in the 
military.  The Board places less weight or probative value on 
the veteran's statements concerning his reported symptoms in 
service than it does on the objective medical reports and the 
VA examiner's opinion.  The weight of the evidence is against 
the veteran's claim; therefore, the benefit-of-the-doubt rule 
is not for application.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2005).  Accordingly, service connection 
for schizophrenia is denied. 



IV.     Compensable Evaluation for Bilateral Flat Feet

Procedural History/Evidence

In a July 1978 rating decision, the RO granted service 
connection for pes planus, first degree, bilateral, and 
assigned a noncompensable evaluation under Diagnostic Code 
5276, effective April 26, 1978, the day following the 
veteran's discharge from service.  In March 1995, the veteran 
filed the instant claim for an increased rating.   The 
noncompensable evaluation has remained in effect.  

A March 1994 private treatment record noted that the veteran 
had hammertoes, bilaterally.  

VA treatment records included records dated in March 1995, 
April 1995, and August 1995 that showed that the veteran 
complained of bilateral foot pain.  An August 1995 radiograph 
report indicated that x-rays of the feet were negative.  

An April 1996 statement from the veteran indicated that he 
had corrective shoes.  

A March 1996 VA treatment record documented that the veteran 
recently hurt his left foot.  The diagnostic impression of an 
x-ray was negative for a fracture but soft tissue swelling 
and tenderness was noted as present.  A June 1996 record 
showed that the veteran complained of a painful left foot; he 
was trained on use of a cane.  

A November 1996 VA examination report showed that the veteran 
complained that his feet hurt when he stood and walked.  The 
examiner noted that x-rays of the veteran's feet in August 
1995 and August 1993 were normal.  The examiner observed that 
the veteran used a cane inappropriately when he walked, 
sometimes favoring one leg and sometimes the other leg.  The 
physical examination revealed flat feet with calluses on the 
dorsum of the right second toe and the left second and third 
toes.  There was no other deformity to the toes.  Power in 
the feet on dorsiflexion and plantar flexion was variable and 
inconsistent, but on the third try it was full and equal.  
Ankle dorsiflexion was to 5 degrees on the right and left.  
Plantar flexion was to 35 degrees on the right and 40 degrees 
on the left.  His feet were cool and there was onychomycosis 
in both great toes.  A sensory examination done on the feet 
revealed a decreased vibratory sense at the left toe, but 
otherwise full and equal.  There was decreased light touch 
sensation to the left toe sole and the right toe sole; light 
touch was otherwise full and equal.  Position sense was 
reduced in both toes.  The examiner noted a diagnosis of feet 
pain by history with pes planus.  

In a December 1997 statement, a private physician reported 
that the veteran was seen in December for foot pain.  The 
physician noted that the veteran had the following:  
diminished sensation; positive Achilles tendon reflex; 
positive sharp/dull sensation; hyperkeratotic lesions dorsal 
the proximal interphalangeal joints of the second and third 
left toes and the lateral aspect of the heels; hammertoe 
deformity of the second and third toes bilaterally; varus 
rotation of the fifth toes; plantar fasciitis bilaterally; 
pes planus deformity bilaterally; and pain on palpation of 
the plantar aspect of the foot.  The physician noted 
assessments of plantar fasciitis and hammertoe deformities 
bilaterally.  The physician discussed with the veteran a plan 
for surgical intervention to repair the hammertoe deformity 
and arch supports for his pes planus.  The physician reported 
that x-rays of the feet revealed "sub[illegible]" exostosis 
hallux bilaterally.  

An August 1999 VA examination report showed that the examiner 
reviewed the claims file.  The examiner discussed pertinent 
findings from the veteran's medical records.  The examiner 
noted that the veteran's current complaints were bilateral 
foot pain, swelling, and fatigue with decreased endurance if 
he walked greater than one block or if he stood greater than 
10 minutes.  The veteran reported that he used Ibuprofen on a 
daily basis for pain.  In response to an inquiry on the 
frequency of flare-ups, the veteran only reported that cold 
or damp whether caused his feet to ache.  The examiner noted 
that the veteran had been issued corrective shoes through VA, 
which the veteran indicated he wore daily but he did not wear 
them to the examination that day.  The veteran related that 
he was unemployed and had been so for the past 15 years 
because "no one will hire [him]."  He denied that he had 
had any surgery.  

The examiner observed that the veteran maintained his toes in 
a dorsiflexed position when he stood.  When asked to attempt 
to walk on his heels or toes, the veteran refused.  
Coordination with standing and walking across the room 
appeared normal.  Circumferential measurements were such that 
each calf was 35.5 inches.  Each ankle was equal to 26 
inches.  Each ankle demonstrated regular motion-15 degrees 
of dorsiflexion and 40 degrees of plantar flexion.  There 
were callouses on the dorsal aspects of the second and third 
toes of both feet.  There was full range of motion of the 
metatarsal phalangeal and interphalangeal joints of all toes, 
thereby demonstrating the absence of any fixed contractures 
of the toes.  There were no callouses found on the plantar 
aspect of the feet.  There was no edema or swelling of the 
feet or ankles.  The veteran did complain of tenderness with 
light touch.  There was pain about the dorsal aspect of both 
feet and toes, but there was no pain present on range of 
motion.  There was no ligament laxity, no abnormal shoe wear 
was found, and no abnormal callosities were noted.  
Peripheral circulation was normal and his feet were warm with 
some sensation being intact bilaterally.  He was able to 
maintain the metacarpal phalangeal joints in flexion and the 
interphalangeal joints in extension.  The examiner noted that 
the veteran had mild flat foot (pes planus deformity) 
bilaterally.  The examiner indicated that the alignment of 
the Achilles tendon with the heel was normal with no abnormal 
varus or valgus.  When observed walking down the hall and 
into the examining room the veteran walked normally, but 
after he left the examining room and walked a way down the 
hall, he tended to drag both his feet.  The examiner 
commented that with the normal range of pain-free motion that 
he observed, it was his opinion that the range of motion 
would remain the same during any periods of increased pain 
during weather changes such as the veteran described.  The 
examiner added that he felt that there would not be any 
change in motion of the ankle or feet during episodes of 
decreased endurance or fatigability with walking or standing 
as the veteran described on the review of complaints.  The 
examiner provided diagnoses of pes planus and callosities of 
the second and third toes of the right and left foot.  

In the discussion portion, the examiner noted that the 
veteran complained of a great many complaints referable to 
his feet, but the examiner maintained that the structural 
alignment of the veteran's feet was not severe and he would 
not consider it a severe pes planus.  The examiner maintained 
that there were no symptoms of plantar fasciitis or heel 
pain.  The examiner indicated that the only callosities were 
"hyperkeratotic" lesions on the dorsal aspects of the 
second and third toes on the right and left, which were the 
result of pressure from his shoes.  The examiner contended 
that there were no fixed deformities of the toes that he 
would consider being hammertoes.  The examiner observed that 
the callosities of the toes were noted in the veteran's 
service medical records, and therefore, these callouses went 
"hand in hand" with the pes planus.  The examiner 
maintained that he could not distinguish symptoms that the 
veteran attributed to his feet between the pes planus and 
callosities of his toes.  The examiner noted that he found no 
evidence from his physical examination of additional 
functional loss.  The examiner explained that there was in 
fact no painful motion of the veteran's feet during the 
examination, although he noted that the veteran complained of 
pain to light touch.  The examiner emphasized that there was 
no limitation of motion.  Lastly, the examiner noted that 
fatigability and a weak feeling after standing and walking 
were complaints given by the veteran; the examiner maintained 
that there was no evidence on examination of incoordination.  

In an addendum, the examiner reported that he reviewed the x-
rays which revealed bilateral pes planus with no arthritis.  
The examiner contended that he had no changes to his initial 
report.  

Thereafter, VA treatment records dated through January 2004 
noted the same complaints and findings as discussed above.  

A May 2004 VA examination record noted that the examiner 
reviewed the veteran's claims file.  The examiner discussed 
the veteran's service medical records and pertinent findings 
from post-treatment medical records.  The examiner observed 
that the veteran presented at the examination walking with a 
cane.  The examiner noted that the veteran limped favoring 
his right leg when he walked into the office, but when he 
left the office he limped in favor of his left leg. When he 
walked down the hall his gait improved, so that he had less 
and less of the limp.  The examiner contended that the 
veteran used a cane but not appropriately to assist with 
balance or walking.  The examiner further observed that the 
veteran was able to walk on his toes and heels, but he 
complained of pain; he lost his balance a couple of times 
walking across about 10 feet of the floor in the exam room.  
When he walked and on range of motion he did not have any of 
the jerking motion that he had while sitting in the chair.  
He also did not use his cane.  He had no problems with falls.  
The examiner indicated that the lateral posterior heel outer 
aspect of both shoes was significantly worn, but no other 
surface of the shoe was worn down.  

The examination further revealed flat feet with calluses on 
the dorsal aspect of the right foot second toe and the left 
foot third toe and heels.  The veteran had no hammertoes or 
other deformities of his toes on visual exam.  There was no 
clawfoot.  He had a gap of one centimeter from the floor to 
the arch of his foot bilaterally.  He had muscle strength of 
5/5 with dorsiflexion and plantar flexion bilaterally.  He 
had no pain to palpation of the dorsal or the plantar surface 
of the feet.  He had no open areas or ulcer and no pain to 
palpation at and near the calluses.  He had minimal hair on 
his feet, and his feet were warm.  His toenails blanched in 
less than three seconds, and he had mild to moderate 
onychomycosis of his great toes.  He had positive sensation 
to monofilament, and he denied numbness in his feet or 
tingling.  He had no orthotics in his shoes at the exam.  He 
had no pain with manipulation of his feet.  He reported that 
he was ticklish.  The examiner noted that x-rays of the 
veteran's feet revealed mild bilateral pes planus with 
hammertoe deformity.  

The examiner commented that the veteran was seen in Podiatry 
in May 2004 at which time he complained of painful calluses.  
The examiner noted that at that time the veteran was noted as 
having a "normal tendon Achilles insertion" bilaterally.  
The examiner maintained that the current exam similarly did 
not reveal any abnormalities with the veteran's Achilles 
tendon.  The examiner added that the veteran had been 
prescribed new inserts but these had not arrived so the 
veteran had not tried them.  The examiner provided a 
diagnosis of mild pes planus with subjective complaints of 
pain, calluses by examination, and old corn by examination.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2005) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
also reviewed all evidence of record pertaining to the 
history of the service-connected disability.  The Board is of 
the opinion that this case presents no evidentiary 
considerations that would warrant an exposition of remote 
clinical histories and findings pertaining to this 
disability.  

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  
Individual disabilities are assigned separate diagnostic 
codes.   Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2005).  All benefit of the doubt will be resolved in 
the veteran's favor.  38 C.F.R. § 4.3 (2005).

Under Diagnostic Code 5276, a noncompensable evaluation is 
warranted for mild symptoms of acquired flatfoot relieved by 
a built-up shoe or arch support.  38 C.F.R. § 4.73, 
Diagnostic Code 5276 (2005).  Moderate symptoms with weight-
bearing line over or medial to the great toe, inward bowing 
of the tendo Achillis, pain on manipulation and use of the 
feet, will be rated as 10 percent disabling for a bilateral 
or unilateral condition.  Id.  Severe symptoms with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities, will be rated as 
20 percent disabling where unilateral and as 30 percent 
disabling where bilateral.  Id.  Pronounced symptoms with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo Achillis on manipulation, not improved by orthopedic 
shoes or appliances, will be rated as 30 percent disabling 
where unilateral and as 50 percent disabling where bilateral.  
Id.  



Analysis

Based on a review of the evidence of record, the Board finds 
that the veteran's bilateral flat feet are not productive of 
symptomatology consistent with the criteria associated with a 
10 percent rating or higher under Diagnostic Code 5276.  The 
objective evidence of record shows that the veteran's pes 
planus remains mild as described by the August 1999 and May 
2004 VA examiners.  The veteran's flat feet 
are not marked by the weight-bearing line being over or 
medial to the great toe.  There is also no inward bowing of 
the veteran's Achilles tendo as the August 1999 VA examiner 
reported that the alignment of the Achilles tendon with the 
heel was normal, and the May 2004 VA examiner similarly 
reported that there were no abnormalities associated with the 
Achilles tendon.  

The veteran complains of pain on use of his feet.  Both the 
private physician who examined the veteran in December 1997 
and the August 1999 VA examiner indicated that the veteran 
complained of pain on palpation of the foot, and the May 2004 
VA examiner reported that the veteran complained of pain when 
he walked on his toes and heels.  The August 1999 and January 
2004 VA examiners, however, observed that the veteran did not 
have demonstrable pain on range of motion or manipulation of 
the feet.  The November 1996 VA examiner did not specifically 
note whether the examination revealed pain on manipulation 
but he noted a diagnosis of "history" of feet pain which 
tended to show that pain was not objectively demonstrated. 

At the August 1999 VA examination, the veteran complained of 
fatigue with decreased endurance, but the VA examiner 
concluded that he found no evidence from his physical 
examination of additional functional loss.  The Board is 
cognizant of the May 2004 VA examiner's observation that with 
walking on the toes and heels the veteran lost his balance a 
couple of times.  That examination and prior examinations, 
however, fail to show that the veteran's foot disability 
causes incoordination.  The May 2004 VA examiner observed 
that the veteran's limp switched coming and going from the 
examination and that his gait improved as he moved further 
away from the exam room.  The May 2004 VA examiner also 
observed that the veteran did not use his cane appropriately 
to assist with balance or walking, which was not unlike an 
earlier observation made by the November 1996 VA examiner.  
Finally, the August 1999 VA examiner concluded that there was 
no evidence on examination of incoordination.  Thus, there is 
no evidence of additional functional loss in the feet due to 
painful motion, limited or excess movement, weakness, excess 
fatigability, or incoordination.  For all of the foregoing 
reasons, the Board finds that the veteran's bilateral flat 
feet are not productive of symptomatology consistent with the 
criteria associated with a 10 percent rating under Diagnostic 
Code 5276.

The veteran's feet do contain callosities located on his toes 
and heels, which is a criterion associated with a 30 percent 
rating under Diagnostic Code 5276 for severe pes planus.  The 
August 1999 VA examiner, however, noted that despite a myriad 
of complaints from the veteran, he did not have severe pes 
planus-the structural alignment of his feet was not severe.  
Additionally, none of the VA examinations showed swelling on 
use.  Therefore, the overall bilateral foot disability does 
not more nearly approximate the symptomatology associated 
with a 30 percent rating under Diagnostic Code 5267 where the 
majority of the criteria there under have not been met.

As for the presence of any hammertoe deformity, the December 
1997 private physician maintained that this disorder was 
present on the second and third toes, but the August 1999 and 
the May 2004 VA examiners maintained the disorder was not 
visual (although the May 2004 x-ray apparently revealed a 
hammertoe deformity).  In any event, a compensable evaluation 
is only warranted when all toes are involved, which is not 
the veteran's case.  38 C.F.R. § 4.71a, Diagnostic Code 5282 
(2005).  No other foot disorder has been medically associated 
with the service-connected bilateral foot disorder, so 
Diagnostic Codes 5277 (bilateral weak foot), 5278 (acquired 
claw foot (pes cavus)), 5279 (metatarsalgia, anterior 
(Morton's disease)), 5280 (severe unilateral hallux valgus), 
5281 (severe unilateral hallux rigidus), 5283 (malunion of or 
nonunion of tarsal or metatarsal bones), and 5284 (other foot 
injuries) are not for application.  No sensory disturbances 
have been medically attributed to the service-connected 
bilateral foot disorder so Diagnostic Codes 8520 through 8525 
(diseases of the peripheral nerves) are not for 
consideration. 

Accordingly, the Board concludes that the preponderance of 
the evidence is against assignment of a compensable rating 
under Diagnostic Code 5276 or any other diagnostic code for 
service-connected bilateral flat feet.

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected bilateral flat feet 
cause marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Records from the SSA show that the 
veteran is unemployed on account of nonservice-connected 
disabilities.  The Board further observes that the medical 
records do not show frequent periods of hospitalization on 
account of the bilateral foot disability.  Hence, the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2005) 
for assignment of an extraschedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).

 
V.       Service Connection for Bronchitis

Evidence

Service medical records noted no complaints or findings 
referable to bronchitis during service.  Rather, an April 
1977 record showed that the veteran was seen in the clinic 
for complaints of sore throat, runny nose, and productive 
cough.  The service examiner noted an assessment of acute 
respiratory disease.  The veteran was also seen in December 
1977 for what the service examiner noted was either an upper 
respiratory infection or rhinitis.  

The June 1978 VA examination report noted no complaints or 
findings referable to bronchitis.   

VA treatments records dated from January 1985 to January 1994 
included a November 1993 record that noted that the veteran 
had shortness of breath and a history of bronchitis.  A 
September 1994 record noted a diagnosis of upper respiratory 
infection, probably of viral etiology.  It was noted that the 
veteran was a one pack per day smoker.  A September 1995 
record noted that the veteran complained of a cough with 
yellowish sputum and that he was a smoker.  The examiner 
provided an assessment of probable bronchitis.  Thereafter, 
records showed that the veteran was followed for bouts of 
bronchitis for which he was eventually prescribed an 
Albuterol inhaler.  A January 2003 record indicated that the 
veteran was advised to discontinue his tobacco use. 

At the July 2005 videoconference hearing, the veteran 
testified that he never had any respiratory problems in 
service; rather, "[a]ll this took place when [he] got out."  
He thought he first noticed this problem within a year of him 
being discharged from service.  

Analysis

The medical evidence of record shows that the veteran suffers 
from recurrent bouts of bronchitis.  Thus, a current 
disability is shown by the evidence.  

The service medical records, however, show no complaints or 
findings referable to bronchitis in service, which is 
consistent with testimony the veteran presented at the 
hearing.  Recurrent bouts of bronchitis are not clinically 
documented until approximately 1993-15 years after the 
veteran's discharge from service.  Thus, the evidence fails 
to show that a respiratory disorder manifested by bronchitis 
was present during service.  

There is also no competent medical evidence of record that 
otherwise shows that the veteran's bronchitis was incurred in 
service.  The weight of the evidence is against the veteran's 
claim; therefore, the benefit-of-the-doubt rule is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).  Accordingly, service connection for 
bronchitis is not warranted.  



VI.      TDIU

The Board notes that a TDIU may be assigned where the 
schedular rating is less than total when the disabled person 
is, in the judgment of the Board, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(a) (2005).  If 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  Id.  It 
is also the established policy of VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled, even though they fail to meet the 
percentage standards set forth in paragraph (a) of § 4.16.  
38 C.F.R. § 4.16(b) (2005).  In determining whether a veteran 
is entitled to a total disability rating based upon 
individual unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  38 
C.F.R. §§ 3.341(a), 4.19 (2005); Hersey v. Derwinski, 2 Vet. 
App. 91, 94-95 (1992).  

The veteran is only service-connected for one disability-
bilateral flat feet at 0 percent.  Thus, the veteran fails to 
meet the percentage criteria for a TDIU.  38 C.F.R. § 4.16(a) 
(2005).  

The evidence of record does not otherwise show that the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of his service-connected 
disability.  38 C.F.R. § 4.16(b) (2005).  

As previously discussed, the currently assigned rating for 
the bilateral foot disability is appropriate.  There are also 
no clinical findings that show that the veteran's service-
connected disability presents an exceptional or unusual 
disability picture that takes the veteran's case outside of 
the norm.  38 C.F.R. §§ 3.321(b), 4.1, 4.15, 4.16(b) (2005); 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  As the 
Court explained in Van Hoose, the sole fact that the veteran 
is unemployed or has difficulty obtaining employment is not 
enough.  4 Vet. App. at 363.  The Board finds no 
circumstances in the record that would place the veteran in a 
different category from other veterans similarly rated.  The 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
the veteran can find employment.  Id.  

The veteran highlights the fact that he has been awarded 
disability benefits from the SSA as proof that he is entitled 
to TDIU.  The Board notes that the criteria for a disability 
evaluation under the SSA system differ from the criteria set 
forth in VA regulations, and the Board is not bound by SSA 
findings.  The Board also observes that the SSA disability 
award is based on nonservice-connected disabilities 
(schizophrenia, personality disorder, and bronchitis), which 
are not factors in VA's TDIU determination.  

Thus, there is no medical evidence that the manifestations of 
the veteran's service-connected disability result in marked 
functional impairment or adversely affect his industrial 
capabilities in a way or to a degree other than that 
addressed by VA's Rating Schedule.  The Board places less 
weight or probative value on the veteran's statements 
concerning the symptoms from his service-connected disability 
than it does on the objective medical reports.  Thus, the 
Board finds that the probative medical evidence establishes 
that the veteran is not currently precluded from securing and 
following substantially gainful employment as the result of 
his service-connected bilateral foot disability.  As the 
weight of the evidence is against the veteran's claim, the 
benefit-of-the-doubt rule is not for application.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005). 











ORDER

Service connection for a back disorder, including as 
secondary to service-connected bilateral flat feet is denied. 

Service connection for schizophrenia is denied. 

A compensable evaluation for service-connected bilateral flat 
feet is denied. 

Service connection for bronchitis is denied. 

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


